ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-385, concluding that as a matter of final discipline pursuant to Rule l:20-13(e), CHARLES BRIAN DALY, a/k/a C. BRIAN DALY, formerly of UNION, who was admitted to the bar of this State in 1971, and who has been temporarily suspended from the practice of law since February 23, 2005, should be suspended from the practice of law for a period of eighteen months based on his conviction of conspiracy to submit false statements in violation of 18 § 371, conduct in violation of RPC 8.4(b) (commission of criminal act reflecting adversely on attorney’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, misrepresentation or deceit), and good cause appearing;
It is ORDERED that CHARLES BRIAN DALY, a/k/a C. BRIAN DALY, is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, retroactive to February 23,2005; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*13ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.